COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-14-00269-CR
 IN RE: SHANNON MARK DOUTHIT,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                IN MANDAMUS
                                                '

                                                '

                                          JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Roy Ferguson, Judge of the 394th District Court of Presidio, Texas, the

District Clerk of Presidio County, Texas, and the Honorable Rod Ponton, 83rd District Attorney,

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)